Title: To Thomas Jefferson from Albert Gallatin, 23 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     April 23d 1805
                  
                  Will you have the goodness to inform me whether Judge Bruin of the Mississippi territory is dead. Such report prevails & prevents our paying his salary for the first quarter of this year, for which he drew before it had become due. The holder of the bill has been waiting some days till we could ascertain the fact. If it be so, it is also necessary to know when he died—
                  With great respect Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               